   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 1 of 17 Page ID #:8131



         1   ROB HENNIG (STATE BAR NO. 174646)
             rob@employmentattorneyla.com
         2   DAT TOMMY PHAN (STATE BAR NO. 316813)
             dat@employmentattorneyla.com
         3   HENNIG RUIZ & SINGH, P.C.
             3600 Wilshire Blvd., Suite 1908
         4   Los Angeles, CA 90010
             Telephone: (213) 310-8301
         5   Fax: (213) 310-8302
         6   Attorneys for Class Member-Objector-Proposed Intervenor
             PARVIN GHASSEMIAN
         7

         8

         9                        UNITED STATES DISTRICT COURT
        10                       CENTRAL DISTRICT OF CALIFORNIA
        11
             SEVAG CHALIAN, an Individual,              CASE NO.: 2:16-cv-08979-AB-AGR
        12
             Individually and on behalf of all          Assigned to Hon. Andre Birotte Jr.
        13   others similarly situated and the          Related Case No.:2:20-cv-02401-AB-AGR
             general public,
        14
                              Plaintiffs,               PROPOSED INTERVENOR PARVIN
        15                                              GHASSEMIAN’S EX PARTE
                            v.                          APPLICATION: (1) TO
        16
                                                        INTERVENE, (2) TO CONTINUE
        17   CVS PHARMACY, INC., a Rhode                THE DECEMBER 4, 2020 HEARING
             Island corporation; CVS RX                 ON FINAL APPROVAL OF CLASS
        18
             SERVICES, INC., a New York                 ACTION SETTLEMENT, (3) FOR
        19   corporation; GARFIELD BEACH                DISCOVERY AS TO PLAINTIFFS’
             CVS, LLC, a California limited             COUNSEL’S DUE DILIGENCE,
        20
             liability company; and DOES 1 thru         AND (4) FOR LEAVE TO FILE A
        21   100, inclusive,                            SUR-REPLY; DECLARATION OF
             Defendants.                                ROB HENNIG IN SUPPORT
        22
                                                        THEREOF.
        23

        24
                                                         DATE: December 4, 2020
                                                         TIME: 10:00 a.m.
        25                                               PLACE: Courtroom 7B
        26
                                                                350 West First Street,
                                                                Los Angeles, California
        27

        28
HENNIG                                                    i
 RUIZ,                       PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 2 of 17 Page ID #:8132



         1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
         2         PLEASE TAKE NOTICE that Class Member-Objector-Proposed
         3   Intervenor PARVIN GHASSEMIAN (hereinafter “GHASSEMIAN”) hereby
         4   moves ex parte for an order from the Honorable Andre Birotte Jr. of the United
         5   States District Court for the Central District of California, located at 350 West First
         6   Street Courtroom 7B, Los Angeles, CA 90012:
         7         (1) to intervene in this case pursuant to Fed. R. Civ. P. 24(a) and (b);
         8         (2) to continue the December 4, 2020 hearing on final approval of class
         9             action settlement by forty-five (45) days;
        10         (3) for discovery as to Plaintiffs’ counsel’s due diligence in prosecuting this
        11             action, specifically a PMQ deposition; and
        12         (4) for leave to file a sur-reply to Plaintiffs’ response to the objections of
        13             GHASSEMIAN to the proposed class actions settlement (ECF No. 204)
        14         The ex parte application is made on the grounds that Plaintiffs Sevag
        15   Chalian’ (“Plaintiff” or “Chalian”) and related plaintiffs Sigfredo Cabrera
        16   (“Cabrera”), Enko Telahun (“Telahun”), and Christine McNeely (“McNeely”)
        17   (collectively, “Plaintiffs”), working in conjunction with Defendants and Simpluris,
        18   Inc., the claims administrator in the above-entitled action, have failed to represent
        19   GHASSEMIAN’s interest in the action by failing to provide the Court with the
        20   entirety of GHASSEMIAN’s Objections to the Court. GHASSEMIAN had
        21   prepared Objections, with two supporting declarations from herself and her counsel
        22   Rob Hennig, Esq., detailing why she believed that the proposed class action
        23   settlement was vastly inadequate and unfair to her and all other silent class
        24   members. Neither declarations were provided to the Court in any of the Reply
        25   filings. The failure to present the entirety of GHASSEMIAN’s objection – the
        26   conspicuous failure to include two lengthy and detailed declarations – substantially
        27   impairs her interest in the action and demonstrate the inability of Class Counsel to
        28   represent GHASSEMIAN’s interests as to the Motion for Final Approval.
HENNIG                                                      ii
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 3 of 17 Page ID #:8133



         1         GHASSEMIAN further seeks a brief 45-day continuance of the upcoming
         2   hearing to conduct specific targeted discovery as to Plaintiff’s counsels’ due
         3   diligence in prosecuting this action vis-à-vis a person most qualified deposition.
         4         Finally, GHASSEMIAN seeks leave from the Court to file a brief sur-reply
         5   to respond to new arguments raised in Plaintiffs’ response to GHASSEMIAN’s
         6   objections, due five court days after the close of GHASSEMIAN’s period for
         7   discovery.
         8         On November 30, 2020, counsel for Proposed Intervenor GHASSEMIAN
         9   emailed counsel for Plaintiffs and Defendants to inform them that GHASSEMIAN
        10   would be seeking the aforementioned ex parte relief from the Court. See
        11   Declaration of Rob Hennig ¶ 7, Ex A. On December 1, 2020, shortly before 5:00
        12   p.m., counsel for Plaintiffs and CVS both stated they would oppose
        13   GHASSEMIAN’s ex parte motion. See Id.
        14

        15         Dated: December 2, 2020             HENNIG RUIZ & SINGH, P.C.
        16                                               /s/ Rob Hennig
                                                       Rob Hennig
        17                                             Dat Tommy Phan
                                                       Attorneys for Class Member-Objector-
        18                                             Proposed Intervenor
                                                       PARVIN GHASSEMIAN
        19

        20
        21

        22

        23

        24

        25

        26
        27

        28
HENNIG                                                     iii
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 4 of 17 Page ID #:8134



         1                                            TABLE OF CONTENTS
         2   I.     INTRODUCTION ............................................................................................. 1
         3   II.    RELEVANT BACKGROUND INFORMATION ........................................... 2
         4   III.   ARGUMENT .................................................................................................... 5
         5          A.. Fed. R. Civ. P. 24(a) and 24(b) Provides Proposed Intervenor Ghassemian
         6          a Right to Intervene in this Case. ...................................................................... 5
         7          B. Under Fed. R. Civ. P. 24(a), Ghassemian’s Interest in the Matter Would Be
         8          Irreparably Impaired if She is Unable to Intervene in this Action to Protect
         9          Her Interest. ....................................................................................................... 6
        10          C. Under Fed. R. Civ. P. 24(b), Ghassemian Should Be Permitted to Intervene
        11          in the Action. ..................................................................................................... 8
        12          D. Ghassemian Seeks a Brief 45-Day Continuance of the Hearing on Final
        13          Approval of Class Action Settlement to Conduct Specific Discovery as to
        14          Plaintiffs’ Counsel Due Diligence in Prosecuting this Action. ........................ 9
        15          E. Ghassemian Seeks Leave from the Court to File a Sur-Reply Given That
        16          Plaintiff’s Raised New Arguments in Their Response to Ghassemian’s
        17          Objections to the Proposed Class Action Settlement. ..................................... 10
        18   IV.    CONCLUSION. .............................................................................................. 11
        19

        20
        21

        22

        23

        24

        25

        26
        27

        28
HENNIG                                                                     iv
 RUIZ,                                PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 5 of 17 Page ID #:8135



         1                                         TABLE OF AUTHORITIES
         2   CASES
         3   Baxter Bailey & Assocs. v. Ready Pac Foods, 2020 U.S. Dist. LEXIS
         4       104496, *1 (C.D.Cal) ....................................................................................... 10
         5   Blake v. Pallan, 554 F.2d 947 (9th Cir. 1977) ........................................................ 5
         6   Chamness v. Bowen,
         7       722 F.3d 1110 (9th Cir. 2013) ............................................................................ 5
         8   Greene v United States, 996 F2d 973 (9th Cir 1993) .............................................. 8
         9   Hill v. England, 2005 WL 3031136, *1 (E.D.Cal. Nov. 8, 2005) ......................... 10
        10   Munoz v. PHH Corp.,
        11       2013 WL 3935054 (E.D. Cal. Jul. 29, 2013) ..................................................... 6
        12   Parvin Ghassemian v. CVS Pharmacy et al., Case No. 30-2019-
        13       01088926-CU-OE-CJC ...................................................................................... 3
        14   Schmidt v. Shah, 696 F. Supp. 2d. 44, 59 (D.D.C. 2010) ...................................... 10
        15   Sevag Chalian et al. v. CVS Pharmacy, Inc. et al, Case No. 2:16-cv-
        16       08979 (C.D. Cal.) ............................................................................................... 3
        17   Sigfredo-Cabrera et al. v. CVS Pharmacy., Inc. et al., Case No. 2:20-
        18       cv-02401 (C.D. Cal.) .......................................................................................... 3
        19   Southwest Ctr. For Biological Diversity v. Berg,
        20       268 F.3d 810 (9th Cir. 2001) .............................................................................. 5
        21   Ubaldi v. SLM Corp.,
        22       2014 WL 12639952 (N.D. Cal. June 13, 2014) ................................................. 6
        23   United States v. Board of Education, 605 F.2d 573 (2d Cir. 1979) ........................ 5
        24   Viet Bui v. Spring Corp.,
        25       2015 WL 3828424 (E.D. Cal. June 19, 2015) .................................................... 5
        26
        27   STATUTES
        28   Cal. Lab. Code § 1194 ............................................................................................. 3
HENNIG                                                                   v
 RUIZ,                                PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 6 of 17 Page ID #:8136



         1   Cal. Lab. Code § 226 ............................................................................................... 3
         2   Cal. Lab. Code § 226.7 ............................................................................................ 3
         3   Cal. Lab. Code § 2698 ............................................................................................. 3
         4   Cal. Lab. Code § 510 ............................................................................................... 3
         5   Cal. Lab. Code § 512 ............................................................................................... 3
         6   Cal. Lab. Code § 98.6 .............................................................................................. 3
         7   Cal. Lab. Code §1102.5 ........................................................................................... 3
         8   Fed. R. Civ. P. 24 .............................................................................ii, 1, 2, 5, 6, 8, 9
         9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20
        21

        22

        23

        24

        25

        26
        27

        28
HENNIG                                                                   vi
 RUIZ,                                PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 7 of 17 Page ID #:8137



         1                 MEMORANDUM OF POINTS AND AUTHORITIES
         2   I.    INTRODUCTION
         3         Class Member, Objector, and Proposed Intervenor PARVIN GHASSEMIAN
         4   (“hereinafter “GHASSEMIAN”) seeks an ex parte order from the Court to: (1) to
         5   intervene in this case pursuant to Fed. R. Civ. P. 24(a) and (b)(1); (2) to continue
         6   the December 4, 2020 hearing on final approval of class action settlement by forty-
         7   five (45) days; (3) for discovery as to the due diligence of counsel for Plaintiffs
         8   Sevag Chalian (“Plaintiff” or “Chalian”) and related plaintiffs Sigfredo Cabrera
         9   (“Cabrera”), Enko Telahun (“Telahun”), and Christine McNeely (“McNeely”)
        10   (collectively, “Plaintiffs”) in prosecuting this action, and (4) for leave to file a sur-
        11   reply to Plaintiffs’ response to the Objections of GHASSEMIAN to the proposed
        12   class actions settlement (ECF No. 204), due five court days after the close of
        13   GHASSEMIAN’s period for discovery.
        14         On or about October 5, 2020, GHASSEMIAN received a “Notice of Class
        15   Action Settlement and Release of Claims” in the mail. See Intervenor-Complaint,
        16   Ex. B (Ghassemian Decl., ¶ 3, Ex. B.) After reviewing the notice, GHASSEMIAN
        17   learned that she was part of the putative class and that as a part of the proposed
        18   class action settlement, she was expected to receive approximately $894.64 based
        19   on 219.00 weeks worked for CVS during the class period, less applicable
        20   withholdings. See Id. The proposed settlement is vastly inadequate and unfair to
        21   GHASSEMIAN representing a recovery of less than 1 percent of her provable
        22   damages. Furthermore, because GHASSEMIAN is representative of many other
        23   class members, the proposed settlement is vastly inadequate and unfair to all other
        24   silent class members.
        25         As a result of GHASSEMIAN’s evidentiary findings as to the inadequate and
        26   unfair settlement, she submitted objections to the proposed class action settlement.
        27   Central to her objections were two supporting declarations from herself and her
        28   counsel, Rob Hennig, Esq., detailing why she believed that the proposed class
HENNIG                                                       1
 RUIZ,                          PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 8 of 17 Page ID #:8138



         1   action settlement was grossly inadequate and unfair.
         2         First, GHASSEMIAN seeks to intervene under both Fed. R. Civ. P. 24(a) and
         3   (b) because her wage and hour claims under the California Labor Code are the
         4   subject of this action, and adjudicating those claims in accordance with the
         5   proposed class action settlement would irreparably impair and impede
         6   GHASSEMIAN’s ability to protect her interest. Plaintiffs’ counsel has not only
         7   failed to adequately represent GHASSEMIAN’s interest, but has actively thwarted
         8   GHASSEMIAN’s efforts to represent her own interest. GHASSEMIAN’s own
         9   declaration and the declaration of her counsel Rob Hennig, Esq., were inexplicably
        10   excluded from the documents filed with and provided to the Court in advance of the
        11   hearing on approval of class action settlement scheduled for December 4, 2020 at
        12   10:00 a.m.
        13         Second, GHASSEMIAN seeks a 45-day continuance of the December 4,
        14   2020 hearing on final approval of class action settlement to allow time to conduct
        15   specific discovery as to Class Counsel’s due diligence in determining that the
        16   proposed settlement is indeed fair and adequate. Specifically, GHASSEMIAN
        17   seeks a person most qualified (“PMQ”) deposition on the due diligence done by
        18   Plaintiffs’ prior to settlement being signed, including any due diligence during the
        19   negotiations with CVS.
        20         Finally, GHASSEMIAN seeks leave from the court to file a sur-reply to
        21   Plaintiff’s response to GHASSEMIAN’s Objections to the proposed class action
        22   settlement. (ECF No. 204). GHASSEMIAN believes that ex parte relief is proper
        23   here because of the urgency of ensuring that the Court has the requisite information
        24   before the December 4, 2020 final approval hearing and see why the parties’
        25   proposed class action settlement should be denied.
        26
        27   II.   RELEVANT BACKGROUND INFORMATION
        28         Class Member, Objector, and Proposed Intervenor PARVIN GHASSEMIAN
HENNIG                                                      2
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 9 of 17 Page ID #:8139



         1   is currently pursuing an action against Defendants CVS Pharmacy, Inc. and CVS
         2   Rx Services, Inc. (collectively, “Defendants” or “CVS”), in Orange County
         3   Superior Court. The matter is titled Parvin Ghassemian v. CVS Pharmacy et al.,
         4   Case No. 30-2019-01088926-CU-OE-CJC, which was filed on August 8, 2019. See
         5   Intervenor-Complaint, Ex. B (Ghassemian Decl., ¶ 1, Ex. A (“State Court
         6   Complaint”)). In her state court action, GHASSEMIAN alleges a number of claims
         7   against Defendants for discrimination, retaliation, failure to engage in a timely
         8   good-faith interactive process, among other causes of action under Fair
         9   Employment and Housing Act (hereinafter “FEHA”), and retaliation in violation of
        10   Cal. Lab. Code §§ 1102.5 and 98.6. See Intervenor-Complaint, Ex. B (Ex. A, State
        11   Complaint at ¶ 2).
        12         GHASSEMIAN further alleges that Defendants violated numerous wage and
        13   hour laws under the California Labor Code, including by: (1) failing to provide
        14   meal periods and rest breaks (Cal. Lab. Code §§ 226.7 and 512); (2) failing to pay a
        15   minimum wage and overtime (Cal. Lab. Code §§ 510 and 1194); (3) failing to
        16   provide accurate itemized wage statements (Cal. Lab. Code § 226(a); and (4) failing
        17   to pay waiting time penalties (Cal. Lab. Code §§ 2698, et seq.) See Intervenor-
        18   Complaint, Ex. B (Ex. A, State Complaint at ¶ 2). Jury trial in the matter is
        19   currently scheduled for July 30, 2021 at 9:00 a.m. in Department C-19, the Hon.
        20   Walter P Schwarm presiding.
        21         On or about October 5, 2020, GHASSEMIAN received a “Notice of Class
        22   Action Settlement and Release of Claims” in the mail. See Intervenor-Complaint,
        23   Ex. B (Ghassemian Decl., ¶ 3, Ex. B). GHASSEMIAN learned that there were two
        24   pending class actions in the U.S. District Court for the Central District of
        25   California: Sevag Chalian et al. v. CVS Pharmacy, Inc. et al, Case No. 2:16-cv-
        26   08979 (C.D. Cal.) and Sigfredo-Cabrera et al. v. CVS Pharmacy., Inc. et al., Case
        27   No. 2:20-cv-02401 (C.D. Cal.).
        28         After reviewing the notice, Ghassemian learned that she part of the putative
HENNIG                                                      3
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 10 of 17 Page ID #:8140



         1   class. Although not included in any notice of the class action settlement,
         2   GHASSEMIAN was able to calculate that as a part of the proposed class action
         3   settlement, she was expected to receive approximately $894.64 based on 219.00
         4   weeks worked for CVS during the class period, less applicable withholdings. See
         5   Id. The recovery by GHASSEMIAN as part of this class action settlement
         6   represents less than one percent of her provable damages.
         7         GHASSEMIAN’s objection is based upon the enormously inadequate
         8   monetary payment in the proposed class action settlement. Furthermore, because
         9   GHASSEMIAN’s claims are typical of other class members, GHASSEMIAN
        10   reasonably concludes that the proposed class action settlement is vastly inadequate
        11   and unfair to not just her but all other silent class members. As a result, she
        12   submitted objections, with two supporting declarations from herself and her counsel
        13   Rob Hennig, Esq., detailing why she believed that the proposed class action
        14   settlement was grossly inadequate and unfair. See Declaration of Rob Hennig
        15   (“Hennig Decl.”), ¶ 4.
        16         However, GHASSEMIAN later learned that while Plaintiffs provided her
        17   Objections, buried as the final exhibit in the declaration of Christiana L. Signs
        18   (ECF Nos. 203, 203-1, Ex. 6), counsel for Defendants, GHASSEMIAN’s own
        19   declaration and the declaration of her counsel, Rob Hennig, Esq., were inexplicably
        20   excluded from the documents filed with and provided to the Court in advance of the
        21   hearing on final approval of class action settlement scheduled for December 4, 2020
        22   at 10:00 a.m. See Hennig Decl., ¶ 5.
        23         Class Counsel have a clear obligation to provide the entirety of
        24   GHASSEMMIAN’s objection to this Court. The failure of Class Counsel to provide
        25   the entirety of GHASSEMIAN’s objection demonstrates that they are unable to
        26   represent GHASSEMIAN’s interest in this action.
        27         The failure of Class Counsel to provide the entirety of GHASSEMIAN’s
        28   objection has made it necessary for GHASSEMIAN to seek intervention in this
HENNIG                                                      4
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 11 of 17 Page ID #:8141



         1   action to safeguard her own interests in advance of the critical upcoming hearing
         2   for final approval of class action settlement.
         3

         4   III.   ARGUMENT
                    A. Fed. R. Civ. P. 24(a) and 24(b) Provides Proposed Intervenor
         5             Ghassemian a Right to Intervene in this Case.
         6          Under FRCP 24(a), a court must permit an applicant to intervene when:
                    (1) it has a significant protectable interest relating to the property or
         7          transaction that is the subject of the action; (2) the disposition of the
                    action may, as a practical matter, impair or impede the applicant’s
         8          ability to protect its interest; (3) the application is timely; and (4) the
                    existing parties may not adequately represent the applicant’s
         9          interest.
        10   Viet Bui v. Spring Corp., 2015 WL 3828424, at *1 (E.D. Cal. June 19, 2015) (citing
        11   Chamness v. Bowen, 722 F.3d 1110, 1121 (9th Cir. 2013)). Although the applicant
        12   bears the burden of establishing each criterion for intervention, “the rule is construed
        13   ‘broadly, in favor of the applicant for intervention.’” Yorkshire v. United States IRS,
        14   26 F.3d 942, 944 (9th Cir. 1994). To that end, when evaluating a motion to intervene,
        15   the Court must accept as true nonconclusory allegations of the motion and proposed
        16   complaint in intervention. See Southwest Ctr. For Biological Diversity v. Berg, 268
        17   F.3d 810, 819 (9th Cir. 2001).
        18          The court may further permit the applicant to intervene under Fed. R. Civ. P.
        19   24(b) if the applicant satisfies three threshold criteria: (1) its motion is timely; (2) it
        20   has independent grounds for federal jurisdiction; and (3) its claim or defense and the
        21   main action share a common question of law or fact. See Greene v United States, 996
        22   F2d 973, 978 (9th Cir 1993). However, the requirement of independent grounds for
        23   jurisdiction is not required in a class action. See Blake v. Pallan, 554 F.2d 947, 955
        24   (9th Cir. 1977). The purpose of intervention, whether of right or permissive, is to
        25   enable those satisfying requirements of Rule 24 to assert their interests in all pending
        26   aspects of law suit, within limitations of purpose imposed at time of intervention. See
        27   United States v. Board of Education, 605 F.2d 573, 576 (2d Cir. 1979). Under both
        28   Fed. R. Civ. P. 24(a) and (b)(1), GHASSEMIAN has satisfied the standard for
HENNIG                                                       5
 RUIZ,                          PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 12 of 17 Page ID #:8142



         1   intervention.
                    B.     Under Fed. R. Civ. P. 24(a), Ghassemian’s Interest in
         2                 the Matter Would Be Irreparably Impaired if She is
                           Unable to Intervene in this Action to Protect Her
         3                 Interest.
         4         GHASSEMIAN has established the four factors for intervention in this case as
         5   a right under Fed. R. Civ. P. 24(a). First, as a class member and objector,
         6   GHASSEMIAN has significant protectable interest in the relief sought in the
         7   proposed class action settlement. The proposed settlement seeks to settle out
         8   GHASSEMIAN’s wage and hour claims under the California Labor Code for meal
         9   and rest break violations; minimum wage and overtime violations; inaccurate
        10   itemized wage statements, and waiting time penalties. See Intervenor-Complaint, Ex.
        11   B (State Complaint at ¶ 2); see also Munoz v. PHH Corp., 2013 WL 3935054, at *12
        12   (E.D. Cal. Jul. 29, 2013) (finding intervenor “has significant protectable interests at
        13   issue,” as plaintiffs’ “FAC alleges claims that span a class period encompassing
        14   [intervenor’s] claims.”); Ubaldi v. SLM Corp., 2014 WL 12639952, at *5 (N.D. Cal.
        15   June 13, 2014) (intervenors’ interests were impaired because operative complaint still
        16   alleged claims in which they had a direct interest).
        17         Here, the objections that GHASSEMIAN submitted, supported by two
        18   declarations, had articulated her belief that the arbitrary and paltry amount allocated
        19   to GHASSEMIAN and other class members were clearly inadequate.
        20   GHASSEMIAN conservatively estimated that based on her regular rate of pay of
        21   $73.02, that her economic damages from wage and hour violations were about
        22   $133,573.47; compared to the $894.64 offered to Ghassemian based on the class
        23   action settlement, this represents a mere 0.67 percent of the total value of her
        24   claims. (ECF No. 201-1, Ex. 6, 17:1-19:1). The disposition of this class action based
        25   on the proposed settlement would irreparably impair and impede GHASSEMIAN’s
        26   ability to protect her own interest.
        27         Third, GHASSEMIAN’s ex parte application to intervene is timely.
        28   GHASSEMIAN adhered to the Simpluris, Inc. class action notice requirements for
HENNIG                                                       6
 RUIZ,                          PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 13 of 17 Page ID #:8143



         1   submitting objections by November 6, 2020. See Hennig Decl., ¶ 4. Over the
         2   Thanksgiving weekend, Defendants filed a declaration that only included the
         3   memorandum of points and authorities for GHASSEMIAN’s objections to the
         4   proposed class action settlement, and excluded GHASSEMIAN’s own declaration
         5   and that of her counsel Rob Hennig, Esq. (ECF Nos. 203, 203-1). See Hennig Decl.,
         6   ¶ 5.
         7          On November 30, 2020, Mary Butler, the Case Manager for Simpluis, Inc.
         8   submitted    a   supplemental      declaration     that    similarly     failed   to   include
         9   GHASSEMIAN’s two supporting declarations. See Hennig Decl., ¶ 6. Later that day,
        10   GHASSEMIAN gave ex parte notice to counsel for Plaintiffs and Defendants of her
        11   intention to intervene See Hennig Decl., ¶ 6, Ex. A. On December 1, 2020, shortly
        12   before 5:00 p.m., Counsel for Plaintiffs and CVS both stated they would oppose Ms.
        13   Ghassemian’s ex parte motion. GHASSMIAN filed this ex parte motion shortly
        14   thereafter. Thus, this motion is timely.
        15          Finally, Plaintiffs in the action have demonstrated that they are unable to
        16   adequately represent GHASSEMIAN’s interests in the action. The requirement of
        17   inadequacy of representation is satisfied if the applicant shows that representation of
        18   its interests “may be” inadequate and that the burden of making this showing is
        19   minimal. See Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983);
        20   see also Legal Aid Society v. Dunlop, 618 F.2d 48, 50 (9th Cir. 1980).
        21          Here, GHASSEMIAN is able to satisfy this minimal burden. GHASSEMIAN
        22   has explained at lengths in her Objections to the proposed class action settlement
        23   that: (1) the procedural posture leading up to the consolidation of the complaints for
        24   Sevag Chalian et al. v. CVS Pharmacy, Inc. et al., Case No. 2:16-cv-08979 (C.D.
        25   Cal.) and Sigfredo-Cabrera et al. v. CVS Pharmacy., Inc. et al., Case No. 2:20-cv-
        26   02401 (C.D. Cal.) and expansion of the claims in this litigation after settlement
        27   suggest collusion; (2) the proposed settlement is not fair or adequate as to either non-
        28   exempt, hourly pharmacists in Regions 65 and 72, or to all non-exempt, hourly
HENNIG                                                      7
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 14 of 17 Page ID #:8144



         1   employees of CVS in California, for which GHASSEMIAN is a class member; (3)
         2   the amount allocated to GHASSEMIAN and absent class members is clearly
         3   inadequate; and (4) the proposed attorneys fee award is an unearned windfall. See
         4   Intervenor Complaint, Ex. A, 3:24-4:10 (ECF Nos. 203, 203-1, Ex. 6).
         5         The circumstance makes it clear that proposed intervenor GHASSEMIAN
         6   must be allowed to intervene in this action to protect her own interest in the litigation
         7   set to be adjudicated at the upcoming hearing on final approval of class actions
         8   settlement on December 4, 2020.
                    C.    Under Fed. R. Civ. P. 24(b), Ghassemian Should Be Permitted to
         9                Intervene in the Action.
        10         Even if GHASSEMIAN is not granted the opportunity to intervene as a matter
        11   of right, the Court should still permit GHASSEMIAN to permissively intervene in
        12   this action under Fed. R. Civ. P. 24(b). The applicant must typically satisfy three
        13   threshold criteria: (1) its motion is timely; (2) it has independent grounds for federal
        14   jurisdiction; and (3) its claim or defense and the main action share a common question
        15   of law or fact. Greene v United States, 996 F2d 973, 978 (9th Cir 1993). In exercising
        16   its discretion, the court must consider whether the intervention will unduly delay or
        17   prejudice the adjudication of the original parties’ rights. See Fed. R. Civ. P 24(b)(3).
        18         As a class member and objection, GHASSEMIAN’s California Labor Code
        19   claims involve common questions of law and fact sought to be adjudicated by the
        20   proposed class action settlement. As explained above, GHASSEMIAN’s motion is
        21   timely, as she gave notice to the parties at the first opportunity after confirming on
        22   November 30, 2020, that Simpluris, Inc. failed to supplement the parties’ deficient
        23   production of the entirety of GHASSEMIAN’s objections to the class action
        24   settlement, by excluding the two supporting declarations.
        25         Further, GHASSEMIAN specifically requests a brief 45-day continuance of
        26   the hearing on final approval for a specific purpose, to conduct a PMQ deposition on
        27   Plaintiff’s counsel’s due diligence in prosecuting the action. This will not delay or
        28   prejudice the adjudication of the original parties’ rights. Rather, it directly protects
HENNIG                                                       8
 RUIZ,                          PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 15 of 17 Page ID #:8145



         1   the interest of silent class members by seeking to ensure that Plaintiffs’ counsel had
         2   conducted adequate discovery prior to agreeing to settlement, and verify whether
         3   collusion may have occurred among counsels, given the settlement represent pennies
         4   on the dollar of the estimated liabilities. Thus, the Court should permissively grant
         5   GHASSEMIAN’s motion to intervene under Fed. R. Civ. P. 24(b).
                 D.  Ghassemian Seeks a Brief 45-Day Continuance of the Hearing on
         6           Final Approval of Class Action Settlement to Conduct Specific
                     Discovery as to Plaintiffs’ Counsel Due Diligence in Prosecuting
         7           this Action.
         8         In GHASSEMIAN’s objections to the proposed class actions settlement, she
         9   highlights four primary deficiencies: (1) (a) the procedural posture re consolidation
        10   of the complaints for Sevag Chalian et al. v. CVS Pharmacy, Inc. et al., Case No.
        11   2:16-cv-08979 (C.D. Cal.) and Sigfredo-Cabrera et al. v. CVS Pharmacy., Inc. et al.,
        12   Case No. 2:20-cv-02401 (C.D. Cal.) and expansion of the claims in this litigation
        13   after settlement suggest collusion; (b) the settlement was not fair or adequate to Class
        14   A (hourly, non-exempt CVS pharmacists located in Region 65 or 72), and Class B
        15   (hourly, non-exempt CVS employees); (c) the amount allocated to Class A and B is
        16   arbitrary and grossly inadequate; and (d) the proposed attorneys’ fee award is an
        17   unearned windfall. See Intervenor Complaint, Ex. A, 3:24-4:10 (ECF Nos. 203, 203-
        18   1, Ex. 6)
        19         Given that these major deficiencies threaten GHASSEMIAN’s interest, as well
        20   as the interest of other class members, GHASSEMIAN reasonably requests a 45-day
        21   continuance of the December 4, 2020 hearing on final approval. Specifically,
        22   GHASSEMIAN seeks to conduct specific discovery, a PMQ deposition on the due
        23   diligence done prior to settlement being in negotiations with CVS, and any due
        24   diligence during mediation as to the added claims under Cal. Lab. Code §§ 850 to
        25   852 that were added mediations and the settlement was signed.
        26         Such discovery is targeted and limited to evaluating whether Plaintiff’s
        27   counsel conducted proper discovery in advance of agreeing to overly broad
        28   settlement with Defendant CVS. Such a PMQ deposition can be accomplished in a
HENNIG                                                      9
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 16 of 17 Page ID #:8146



         1   day, and ensure that Plaintiff’s counsel adhered to their fiduciary duty to the protect
         2   the interest of all class members.
                    E.     Ghassemian Seeks Leave from the Court to File a Sur-Reply
         3                 Given That Plaintiff’s Raised New Arguments in Their Response
                           to Ghassemian’s Objections to the Proposed Class Action
         4                 Settlement.
         5         “The decision to grant or deny leave to file a sur-reply is committed to the
         6   sound discretion of the court." Baxter Bailey & Assocs. v. Ready Pac Foods, 2020
         7   U.S. Dist. LEXIS 104496, *1 (C.D.Cal), *2 (quoting Schmidt v. Shah, 696 F. Supp.
         8   2d. 44, 59 (D.D.C. 2010) A district court may allow a sur-reply to be filed, but only
         9   “where a valid reason for such additional briefing exists, such as where the movant
        10   raises new arguments in its reply brief.” Hill v. England, 2005 WL 3031136, *1
        11   (E.D.Cal. Nov. 8, 2005).
        12         GHASSEMIAN submitted objections to the proposed class action settlement,
        13   which were not provided in its entirety to the Court by Plaintiffs and/or Defendants.
        14   See Hennig Decl., ¶¶ 5-6. Not only was GHASSEMIAN’s objection buried in
        15   Defendants’ declaration, the parties did not even provide GHASSEMIAN’s own
        16   declaration and the declaration of her counsel, Rob Hennig, Esq. to the court in
        17   advance of the final approval hearing. See Id.
        18         Moreover, in Plaintiff’s response to GHASSEMIAN’s objections, they raise a
        19   number of new arguments. (See ECF No. 204). Plaintiffs’ argues that: (1)
        20   GHASSEMIAN, a class member that would be bound by the proposed class
        21   settlement, is not representative of the settlement class and that her damages are
        22   grossly inflated, because she is but one employee; (2) GHASSEMIAN did not
        23   address prevailing case law that there is a relaxed class certification standard for
        24   settlement classes; (3) GHASSEMIAN attacked the character and professional
        25   reputation of Class Counsel making unfounded accusations of mudslinging and
        26   misinterpreting the law, and (4) mockingly belittles GHASSEMIAN’s counsel prior
        27   experience as “miniscule,” and, contending that he lacks “credibility and
        28   trustworthiness” (See ECF No. 204, 1:16-3:22) A sur-reply here is necessary given
HENNIG                                                     10
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
   Case 2:16-cv-08979-AB-AGR Document 215 Filed 12/02/20 Page 17 of 17 Page ID #:8147



         1   new arguments raised by Plaintiffs for which GHASSEMIAN has not had an
         2   opportunity to respond, including the need to correct the record as to Plaintiffs’
         3   deeply personal attacks.
         4         Most importantly, after three declarations containing differing accounts and
         5   justifications for this settlement, it is still unclear what specific actions were
         6   undertaken by the lead Class Counsel, Michael Morrison, Esq., or any of the other
         7   attorneys for Plaintiffs to determine that the class action settlement was fair and
         8   equitable and when were those actions undertaken. GHASSEMIAN seeks leave of
         9   this Court to file a Sur-Reply explaining in detail why Morrison’s shifting
        10   explanations of due diligence are inadequate and fail to meet the standard required
        11   for Class Counsel.
        12

        13   IV.   CONCLUSION.
        14         For all of the foregoing reasons, GHASSEMIAN respectfully requests that
        15   the Court grant an ex parte order to allow GHASSEMIAN to intervene in this case,
        16   continue the final approval hearing by 45 days, for discovery as to Class Counsel’s
        17   due diligence in prosecuting this action, and for leave to file a sur-reply to
        18   Plaintiff’s response to GHASSEMIAN’s Objections to the proposed class action
        19   settlement.
        20         Dated: December 2, 2020             HENNIG RUIZ & SINGH, P.C.
        21

        22                                              /s/ Rob Hennig
                                                       Rob Hennig
        23                                             Dat Tommy Phan
                                                       Attorneys for Class Member and Objector
        24                                             PARVIN GHASSEMIAN
        25

        26
        27

        28
HENNIG                                                     11
 RUIZ,                         PROPOSED INTERVENOR PARVIN GHASSEMIAN’S EX PARTE APPLICATION
SINGH
